Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 3-4, 9, 21, 23-30, 35-40 are pending in the current application.
2.	This application is a CON of 15/896,867 02/14/2018 ABN, which claims benefit of 62/459,413 02/15/2017.
Claim Rejections/Objections Withdrawn
3.	The rejections of canceled claims are withdrawn.  The rejection of claim 1, 4, 9, 21, 24-27, 29, and 36 under 35 U.S.C. 103 as being unpatentable over Rawlings US 7,105,532 in view of Wislicenus is withdrawn based upon the amendments.
Rejoinder
4.	Claims 1, 3-4, 9, 21, 23-30, 35-36 are allowable. Claims 37-40, previously withdrawn from consideration as a result of a restriction requirement, now require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on May 1, 2020, is hereby withdrawn and claims 37-40 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The claims are extremely broad encompassing treating all cancers and “a disease or disorder associated with inhibition of HPK1 interaction”.  According to the specification, some hundreds of specific human cancers can be treated.  Pages 42-45 list what appears to be all human cancers.
There is a single biological assay using a dye-labeled ATP called LanthaScreen on page 73 and while well suited to standard IC50 determinations and measuring binding, there is no evidence that the compounds do anything other than inhibit phosphorylation of this enzyme in a test tube.  Some 16 compounds have activity in this assay. This is not a measure of “inhibition of HPK1 interaction” per se, since the signaling and proteins interacting with HPK1 are diverse.  Marc Thiriet “Intracellular Signaling Mediators in the Circulatory and Ventilatory Systems” Springer:  New York 2013, pages 180-182.
Mitogen-activated protein kinase kinase kinase kinase MAP4K1 is also termed hematopoietic progenitor kinase HPK1 as, in mammals, it is a hematopoietic cell-specific Ste20-like protein kinase. It is characterized by an N-terminal kinase domain, an intermediate region, and a C-terminal Citron-homology domain. It is a potent and highly specific activator of Jun N-terminal kinases in various cell types [273].
Enzyme MAP4K1 is involved in various signaling pathways initiated by receptors of epidermal growth factor, transforming growth factor-β, erythropoietin, and prostaglandin-E2, as well as B- (BCR) and T-cell (TCR) receptors. In lymphocytes, MAP4K1 activity rises in response to TCR or BCR crosslinking [273]Activation of MAP4K1 depends on autophosphorylation (Thr165) and phosphorylation by protein kinase-D (Ser171) [273]. Kinase MAP4K1 may also be activated by Ser/Thr protein phosphatase-4 [277] (Sect. 8.3.4). Furthermore, PP4-induced activation is accompanied by an increase in MAP4K1 expression. Phosphatase PP4 increases the MAP4K1 half-life. Activity of MAP4K1 is also regulated by ubiquitination followed by degradation. Phosphatase PP4 precludes MAP4K1 ubiquitination. Stimulation by TCRs enhances PP4–MAP4K1 interaction. In T lymphocytes and myeloid cells, MAP4K1 activity is stimulated after exposure to immunosuppressive PGE2 prostaglandin [273]. In T lymphocytes, MAP4K1 impedes PGE2-induced transcription of the FOS gene. Conversely, PGE2 causes HPK1 activation via the cAMP–PKA axis. Kinase MAP4K1 can stop T-cell activation and provoke T-cell apoptosis [273]. It is also implicated in monocyte differentiation. Protein MAP4K1 interacts with many proteins: 6 MAP3K11,7 EGFR, HCLS1,8 BLnk,9 CLnk,10 DbnL,11 NCK1, GRB2, CRK, CRKL,12 GRAP2,13 LCP214 LAT15 and DAPP116 (Table 5.1) [251, 273] HPK1 hematopoietic progenitor kinase 1, also called MAP4K1

Boomer “Functional Interactions of HPK1 With Adaptor Proteins” Journal of Cellular Biochemistry 95:34–44 (2005) 34-44.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


“The diversity of HPK1 function (both positive and negative) may be explained by the ability of HPK1 to bind or phosphorylate various adaptor proteins during T-cell activation. Arrows indicate activation while bars indicate inhibition. The arrows (→) indicate HPK1 directly binds to the 
It may be that these adaptor proteins couple HPK1 with various effector molecules, which leads HPK1 to different signaling pathways, and/or alters the cellular localization of HPK1, or they may modify substrate specificity to determine the functions of HPK1.  There is some interest in HPK1 in cancer treatment but exactly how it can be achieved and how the assay in the specification is related to cancer treatment is obscure.  Sawasdikosol and Burakoff. “A perspective on HPK1 as a novel immuno-oncology drug target” eLife 2020;9:e55122,  
While a large number of HPK1 programs have identified lead HPK1 kinase inhibitors that can block HPK1 kinase activity with the half maximal inhibitory concentration IC50 values in the low nM concentration, there have been no published report of enhanced anti-tumor immunity that have been elicit by small molecule inhibitor of HPK1 to date. Given that there are quite a number of Ste20 family members that function as MAP4Ks and share high sequencehomology of their kinase domains with HPK1, it is extremely challenging to develop a highly selective small molecule that does not inhibit one or more of the closely related Ste20 family member of HPK1. Some of these members have been shown to play a positive role in anti-tumor immunity (Chuang et al., 2016)...... in the case of HPK1 inhibitor, the bar for acceptable off-target liability is significantly higher since the mechanism of action of the HPK1-based IO drug depends on provoking the dormant or exhausted immune system to engage cancer. This indirect mechanism of cancer engagement through immune system modulation necessitates that compounds targeting HPK1 inhibitor clear the same safety standards imposed on the traditional oncology drug, and it must also avoid off-target impacts that could interfere with the normal functions of the immune cells that are supposed to be executing the killing of the cancer cells. Having to screen compounds against off-target liabilities that could negatively impact the immune response adds an additional layer of complexity to the drug developmental process (Sawasdikosol and Burakoff, 2019)...... 

Wang “HPK1 EXPRESSION IN ESTROGEN RECEPTOR‑POSITIVE IDC‑NOS” MOLECULAR MEDICINE REPORTS 16: 4634-4642, 2017  shows “that HPK1 protein 
The existence of a single compound for the treatment of all cancer is contrary to the current understanding of pharmacology and medicine.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. A tumor is caused by abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue. It can be benign or malignant. 
In the instant case we have been given very little information as to what these compounds are doing in the pharmacological sense other than inhibiting the phosphorylation of one enzyme in a test tube, as discussed above.  The specification fails to provide guidance on how to treat cancer with these compounds.  Typically a pre-clinical cancer program tests compounds in various cell lines, see Sharma “Cell line-based platforms to evaluate the therapeutic efficacy of candidate anticancer agents” Nature Reviews Cancer April 2010, Volume 10, 241-253, which discusses various models for pre-clinical cancer screens.  Table 3 “Cell line platforms for assessing anticancer therapeutics” summarizes some approaches.  The NCI screening program is listed here.  Ocana, A. “Preclinical development of molecular targeted agents for cancer” Nat. Rev. Clin. Oncol. 2011, 8, 200–209 also discusses such approaches and describes the situation this way: “Preclinical testing of novel drugs usually involves a panel of cancer cell lines, such as those used by the US National Cancer Institute (NCI‑60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2).” Pg. 200  “While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided subsequent clinical development.” Ocana 
 (G)  The application has provided no working examples of the treatment of any disease.
(H)  As discussed, treatment of cancer is extremely difficult and problematic with no particularly useful pre-clinical model for predicting outcomes. There is not even any basic pharmacological data for cancer treatment, such as cell line data for the compounds. In this case the conclusion of lack of enablement is based upon the broad class of disease under the term cancer or “a disease or disorder associated with inhibition of HPK1 interaction”, the extreme degree of unpredictability in the art and the lack of data or a basic theoretical rational for treating cancer or other “a disease or disorder associated with inhibition of HPK1 interaction”.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625